Citation Nr: 1642001	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for scars, status post right malleolar surgical incisions, prior to October 4, 2012, and in excess of 10 percent from October 4, 2012.

2.  Entitlement to a rating in excess of 20 percent for crush fracture of L-3 vertebra with degenerative joint disease (also claimed as dorsal and lumbar spine) prior to October 4, 2012, and in excess of 40 percent from October 4, 2012.

3.  Entitlement to service connection for cervical spine disability, claimed as secondary to service-connected disability of crush fracture of L-3 vertebra with degenerative joint disease.

4.  Entitlement to service connection for psoriatic arthropathy, left ankle, claimed as secondary to service-connected bimalleolar fracture, right ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1983 to August 1984.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the Veteran's substantive appeal (VA Form 9) in January 2013, he requested to testify at a Board hearing.  However, he subsequently withdrew his hearing request and suggested that he wished to withdraw the entire appeal.  See Reports of General Information dated in August 2013, August 2014 and March 2015, as well as the Veteran's statement received in November 2015.    Unfortunately attempts by the Veteran's representative and by VA to contact the Veteran in order to clarify his intention in regard to this appeal have been unsuccessful.  Accordingly, and at the Veteran's representative's request, the Board will proceed with appellate review of the appeal.  See Disabled American Veterans Memorandum dated in July 2016.

The issues of entitlement to a disability rating in excess of 20 percent for crush fracture of L-3 vertebra with degenerative joint disease (also claimed as dorsal and lumbar spine) prior to October 4, 2012, and in excess of 40 percent from October 4, 2012, and service connection for cervical spine disability, claimed as secondary to service-connected disability of crush fracture of L-3 vertebra with degenerative joint disease and psoriatic arthropathy, left ankle, claimed as secondary to service-connected bimalleolar fracture, right ankle, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 4, 2012, the Veteran's scars, status post right malleolar surgical incisions were linear and were not unstable or painful, did not total more than two scars, and were not productive of any limitation of function to include motion.

2.  From October 4, 2012, the Veteran's scars, status post right malleolar surgical incisions are linear and painful, but are not unstable, do not total more than two scars, and are not productive of any limitation of function to include motion.


CONCLUSIONS OF LAW

1.  Prior to October 4, 2012, the criteria for an initial compensable rating for scars, status post malleolar surgical incisions right ankle, have not been not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2015).

2.  From October 4, 2012, the criteria for an initial rating in excess of 10 percent for scars, status post malleolar surgical incisions right ankle, have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As the issue of entitlement to higher initial ratings for the Veteran's right ankle scars is a downstream issue from that of service connection (for which a December 2008 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims being decided herein, and as warranted by law, affording adequate VA examinations.  The Veteran was also offered the opportunity to request a Board hearing which he initially requested, but later withdrew.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (c).

II.  Analysis

A.  General Rating Provisions for Increased Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Scars, Status Post Malleolar Surgical Incisions, Right Ankle

Pertinent Facts

A VA orthopedic consultation note in March 2009 shows that the Veteran had well healed surgical scars on the lateral and medial malleolus.

At a VA examination in April 2010, the Veteran was noted to have two scars on his right ankle which he did not report as painful.  The first scar was described as a lateral malleolus hyper pigmented surgical scar that was non adherent with no ulceration.  It was mildly keloid not raised, and there was no skin breakdown over the scar.  On examination the scar measured .5 centimeters (cm) by .8 cm and was nonpainful.  The scar was deep and had no inflammation or edema.  The second scar was a medial malleolar surgical scar on the right lower extremity that was well healed and hyperpigmented.  It was mildly keloid not raised.  It was also noted to be non adherent and nonpainful.  There was no skin breakdown over the scar.  The scar was deep and had no other disabling effects.  

The Veteran reported at a VA scar examination in October 2012 that his scars had become more painful and sensitive to touch.  The right ankle medial malleolus scar measured 4 cm and the right ankle lateral malleolus scar measured 8 cm.  Both scars were linear.  The scars were not found to result in limitation of motion and there was no history of a loss of covering of the skin over the scar.  The scars were noted to be painful, but not both painful and unstable.  The examiner reported that the scars affected the Veteran's ability to work since the increased sensitivity from his ankle surgery scars could impact physical activities such as walking by "painful distraction."  He went on to report that this did not preclude limited duty or sedentary employment.

Pertinent Criteria

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  As the amendments apply to claims filed on or after October 23, 2008, and the present appeal stems from the Veteran's November 2008 claim, the amended post-2008 scar criteria will be considered.

Under Diagnostic Code (Code) 7800, a 10 percent rating is warranted for burn scars of the head, face, or neck; or scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck - when the skin disability has one characteristic of disfigurement.  See 38 C.F.R. § 4.118. 

Under Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm.  Id.  

Under Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one of more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Scars can receive separate evaluations under Diagnostic Codes 7800, 7801, 7802, and 7805, despite also be rated under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).  Id.

Under Code 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  Id.  


Discussion

In terms of the potential skin/scar diagnostic codes outlined above, see 38 C.F.R. § 4.118, Codes 7800-7805 (2015), the evidence of record does not reveal burns or scars or other disfigurement of the head, face, or neck, so Code 7800 is not applicable to this appeal.  Moreover, since both right ankle scars are noted to be linear and measure .5 x .5 and .5 x .8 respectively, Codes 7801 and 7802 also do not apply to this appeal.  

With regard to application of Codes 7804 and 7805, findings at the VA orthopedic consultation in March 2009 show that the Veteran had two well healed surgical scars on the lateral and medial malleolus.  Findings at the April 2010 VA examination revealed two ankle scars that were nonpainful.  These scars were also found to be nonadherent with no ulceration.  Though additional findings revealed the scars to be deep and mildly keloid not raised, such findings alone do not warrant a compensable rating under either Code 7804 and/or Code 7805.  In sum, the scars were found to be neither unstable nor painful at the March 2009 and April 2010 evaluations and, other than deep scars that were mildly keloid not raised, there were no other findings and no disabling effects.  As such, the criteria for a compensable rating under either Code 7804 and/or Code 7805 have not been met prior to October 4, 2012.

With respect to a rating in excess of 10 percent from October 4, 2012, the record shows that the Veteran was assigned a 10 percent rating based on findings from an October 2012 VA examination.  The Veteran reported at this examination that the scars had become more painful and sensitive to touch.  Indeed, findings revealed that both scars were painful.  Accordingly, the RO assigned the 10 percent rating under 38 C.F.R. § 4.118, Code 7804, for painful scars.

In order to be entitled to a higher than 10 percent rating from October 4, 2012, there must be a showing of painful and unstable scars, or three or four scars that are unstable or painful, or other disabling effects under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  Findings simply do not support such criteria.  Rather, there are only two service-connected scars of the right ankle and the October 2012 VA examiner specifically noted that although they are painful, they are not unstable, meaning there was no loss of skin covering the scar.  38 C.F.R. § 4.118, Code 7804, Notes (1)&(2).  

In terms of other disabling effects from the scars (Code 7805) from October 4, 2012, there is no evidence of any other disabling effects.  Although the examiner in October 2012 reported that the scars did present a functional impact in terms of the Veteran's ability to work by way of increased scar sensitivity with physical activity that causes "painful distraction", the Board finds that this manifestation is currently reflected in the present 10 percent rating for painful scars.  That is, the Veteran's scar sensitivity causing "painful distraction" and scar pain are part and parcel of the same manifestation and do not warrant separate ratings under Code 7804 and Code 7805.  To do so would violate the rule against pyramiding.  38 C.F.R. § 4.14.  Moreover, the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity that results from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  See also 38 C.F.R. § 4.10.

In sum, in the absence of scar symptomatology that meets the criteria for a compensable rating prior to October 2012, or for  rating in excess of 10 percent from October 2012, the Veteran's claims for higher initial ratings must be denied.  As the preponderance of the evidence is against the claim for higher initial ratings for the Veteran's right ankle scars, the benefit of the doubt rule does not apply and the appeal in this matter must be denied.  38 U.S.C.A. § 5107 (b).

	C.  Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1) for an extraschedular rating.  However, in this case, the Board finds that the record does not show that his scars are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. §  3.321 (b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected scars are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's painful scars and the functional impact that this manifestation causes at work by way of "painful distraction" are reflected in his 10 percent rating.  

Accordingly, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right ankle scars under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet .App. at 496.  

In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable rating for scars, status post malleolar surgical incisions, prior to October 4, 2012, and in excess of 10 percent from October 4, 2012, is denied.

Entitlement to a rating in excess of 20 percent for crush fracture of L-3 vertebra with degenerative joint disease (also claimed as dorsal and lumbar spine) prior to October 4, 2012, and in excess of 40 percent from October 4, 2012, is denied.


REMAND

With regard to the issue of the Veteran's entitlement to a disability rating in excess of 20 percent for crush fracture of L-3 vertebra with degenerative joint disease (also claimed as dorsal and lumbar spine) prior to October 4, 2012, and in excess of 40 percent from October 4, 2012, initially, the Board notes that the Veteran has asserted that his disability picture has worsened since he was last examined by VA in October 2012.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  In light of the passage of time since the last evaluations in 2012, and due to the Veteran's assertions that his condition has worsened, the Board finds that a new VA examination is warranted.  

Additionally, the Board notes that the examinations of record were performed prior to the U.S. Court of Appeals for Veteran's claims decision in Correiav. McDonald, 28 Vet.App. 158 (2016), and do not meet all of the requirements set out by the Court in that case.  Hence, on remand, the examiner will have the opportunity to evaluate the Veteran's lumbar spine consistent with the Court's decision in Correia.  

Next, the Veteran's representative asserted in written argument in April 2016 that the etiological opinions that VA obtained in April 2010 with respect to the Veteran's claims for service connection for cervical and left ankle disabilities, claimed as secondary to service-connected disability, are inadequate for rating purposes since the examiner did not offer any rational for his negative opinions and did not consider the issues on a direct service connection basis.  The Board agrees.  

In regard to the Veteran's claim for service connection for a cervical disability, the examiner noted that this was a "stand alone entity neither caused by nor aggravated by the veteran's service connected lumbar compression fracture and mechanical back pain."  This conclusory opinion, without more of a supporting rationale, is inadequate to adjudicate this claim.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

In regard to the claim for service connection for a left ankle disability, claimed as secondary to his service-connected right ankle disability, the examiner did not include an opinion regarding direct service connection.  Moreover, he stated that his review of the claims file revealed that his service treatment records are silent for left ankle complaints.  However, the Veteran's service treatment records show that he was treated in April 1983, June 1983 and March 1984 for complaints and findings related to his left ankle and he was given an assessment in June 1983 of rule out (left ankle) fracture and chronic sprain.  

For the foregoing reasons, a remand is necessary so that the Veteran can be afforded a new examination that addresses the deficiencies outlined above.  38 U.S.C.A. § 5103A(d); see also Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Finally, any pertinent outstanding medical evidence should be obtained.  38 U.S.C.A. § 5103A(b),(c).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities, that pertain to his claims for service connection for cervical and left ankle disabilities that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records. All reasonable attempts should be made to obtain such records.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected crush fracture of L-3 vertebra with degenerative joint disease (also claimed as dorsal and lumbar spine) and report all signs and symptoms necessary for rating the disorder.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion. The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.

The examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed cervical and left ankle disabilities.  All indicated tests should be accomplished.  The electronic claims file, access to Virtual VA, and a copy of this remand must be available for review by the examiner.

The examiner is asked to address the following:

(a) Whether the Veteran's cervical and/or left ankle disabilities had their onset in or are otherwise related to his active duty service.  The examiner must state what specific evidence this determination is based on and include consideration of the Veteran's inservice left ankle treatment in 1983 and 1984.

(b) Whether the Veteran's cervical and/or left ankle disabilities are caused by a service-connected disability, to specifically include his service-connected compression fracture of L-3 vertebra with degenerative joint disease and bimalleolar fracture, right ankle.  The examiner must state what specific evidence this determination is based on.

(c) Whether the Veteran's cervical and/or left ankle disabilities are/is aggravated (permanently worsened) by a service-connected disability, to specifically include his service-connected compression fracture of L-3 vertebra with degenerative joint disease and bimalleolar fracture, right ankle.  The examiner must state what specific evidence this determination is based on.  

If aggravation is found the examiner should detail the baseline level of severity prior to the onset of aggravation or the level of severity at the first point it is ascertainable after the onset of aggravation. 

A complete rationale for all opinions must be provided.

3.  After performing any additional development deemed appropriate, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


